



NATIONAL HOLDINGS CORPORATION
2013 OMNIBUS INCENTIVE PLAN

Restricted Stock Unit Agreement


THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is between National
Holdings Corporation, a Delaware corporation (the “Company”), and
_________________ the (“Participant”) is made pursuant and subject to the
provisions of the Company’s 2013 Omnibus Incentive Plan (the “Plan”), a copy of
which is attached hereto. All terms used herein that are defined in the Plan
have the same meaning given them in the Plan.
1.    Grant of Restricted Stock Units. Pursuant to the Plan, the Company granted
to the Participant _________ Restricted Stock Units, each Restricted Stock Unit
corresponding to one share of the Common Stock of the Company (this “Award”).
Subject to the terms and conditions of the Plan, each Restricted Stock Unit
represents an unsecured promise of the Company to deliver, and the right of the
Participant to receive, one share of the Common Stock of the Company at the time
and on the terms and conditions set forth herein. As a holder of Restricted
Stock Units, the Participant has only the rights of a general unsecured creditor
of the Company.
2.    Terms and Conditions. This Award is subject to the following terms and
conditions:
(a)    Expiration Date. In no event shall the Expiration Date be later than
10 years from the Date of Grant.
(b)    Upon Death of the Participant. In the event the Participant’s employment
or service with the Company and/or its Affiliates is terminated as a result of
the Participant’s death, the Restricted Stock Units shall become earned and
payable in full, to the extent not then previously earned and payable, provided
the Participant has been continuously employed by, or providing services to, the
Company or an Affiliate from the Date of Grant until the Participant’s death.
(c)    Change in Control. Notwithstanding Section 14.05 of the Plan, the
Restricted Stock Units shall become earned and vest immediately, payable in
accordance with the Distribution schedules described herein this Section 2(e),
as a result of a Change in Control.
(d)    Vesting Date. Outstanding Restricted Stock Units shall be forfeitable
until they become earned and payable per vesting schedule. Each date upon which
the respective Restricted Stock Units become earned and payable shall be
referred to as a “Vesting Date” with respect to such number of Restricted Stock
Units.
(e)    Settlement of Award. Subject to the terms of this Section 2 and Section 3
below, the Company shall issue (in book form) to the Participant one share of
Common Stock for each Restricted Stock Unit that has become earned and payable
under per vesting schedule as noted in the following distribution schedules.
Distribution schedules (based on vesting month):
◦
January, April, July – the following month end payroll (February, May, and
August).

◦
February, May, August – the payroll at the end of the month in which vesting
occurs.

◦
March, June, September – the payroll at the end of the month in which vesting
occurs.

◦
October, November, December – December month end payroll.

Income taxes due from the vesting of shares will be satisfied by either the
withholding of shares (Withhold to Cover “WC”), or the sale of shares (Sell to
Cover “SC”) equal in value to the participants tax liability as calculated by
Computershare, the Company’s plan administrator.
The decision as to the method of satisfying these liabilities will be made by
the Company. It is important to note that no cash outlay will be required by the
participant regardless of whether WC or SC decisions are made and there is no
change to the net entitlement (number of shares delivered) as a result of the
decision to WC or SC.
3.    Termination of Award. Notwithstanding any other provision of this
Agreement, outstanding Restricted Stock Units that have not become earned and
payable prior to the Expiration Date shall expire and may not become earned and
payable after such time. Additionally, subject to Section 2(b) of this
Agreement, any Restricted Stock Units that have not become earned and payable on
or before the termination of the Participant’s employment with the Company and
any Affiliate for any reason other than death (including due to Disability,
Retirement, resignation or termination by the Company), shall expire and may not
become earned and payable after such time.
4.    Shareholder Rights. Except as set forth in Section 6 below, the
Participant shall not have any rights as a shareholder with respect to shares of
Common Stock subject to any Restricted Stock Units until issuance of the shares
of Common Stock. The Company may include on any certificates or notations
representing shares of Common Stock issued pursuant to this Award such legends
referring to any representations, restrictions or any other applicable
statements as the Company, in its discretion, shall deem appropriate.
5.    Transferability. This Award is nontransferable except by will or the laws
of descent and distribution. If this Award is transferred by will or the laws of
descent and distribution, the Award must be transferred in its entirety to the
same person or persons or entity or entities.
6.    Change in Capital Structure. The terms of this Award shall be adjusted in
accordance with the terms and conditions of the Plan as the Committee determines
is equitably required in the event the Company effects one or more stock
dividends, stock splits, subdivisions or consolidations of shares or other
similar changes in capitalization.
7.    No Right to Continued Employment or Service. Neither the Plan, the
granting of this Award nor any other action taken pursuant to the Plan or this
Award constitutes or is evidence of any agreement or understanding, express or
implied, that the Company or any Affiliate will retain the Participant as an
employee or other service provider for any period of time or at any particular
rate of compensation.
8.    Agreement to Terms of Plan and Agreement. The Participant has received a
copy of the Plan, has read and understands the terms of the Plan and this
Agreement, and agrees to be bound by their terms and conditions.
9.    Tax Consequences. The Participant acknowledges that (i) there may be tax
consequences upon acquisition or disposition of the shares of Common Stock
issued pursuant to this Award and (ii) Participant should consult a tax adviser
prior to such acquisition or disposition or receipt. The Participant is solely
responsible for determining the tax consequences of the Award and for satisfying
the Participant’s tax obligations with respect to the Award (including, but not
limited to, any income or excise taxes resulting from the application of Code
Section 409A), and the Company shall not be liable if this Award is subject to
Code Section 409A.
10.    Fractional Shares. A fractional share of Common Stock shall not be
deliverable when an Award of Restricted Stock Units is earned, but a cash
payment will be made in lieu thereof to the participant’s federal tax
withholding if applicable.
11.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the
distributees, legatees and personal representatives of the Participant and the
successors of the Company.
12.    Conflicts. In the event of any conflict between the provisions of the
Plan and the provisions of this Agreement, the provisions of the Plan shall
govern. All references herein to the Plan shall mean the Plan as in effect on
the date hereof.
13.    Counterparts. This Agreement may be executed in a number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one in the same instrument.
14.    Miscellaneous. The parties agree to execute such further instruments and
take such further actions as may be necessary to carry out the intent of the
Plan and this Agreement. This Agreement and the Plan shall constitute the entire
agreement of the parties with respect to the subject matter hereof.
15.    Section 409A. Notwithstanding any other provision of this Agreement, it
is intended that payments hereunder will not be considered deferred compensation
within the meaning of Section 409A of the Code. For purposes of this Agreement,
all rights to payments hereunder shall be treated as rights to receive a series
of separate payments and benefits to the fullest extent allowed by Section 409A
of the Code. Payments hereunder are intended to satisfy the exemption from
Section 409A of the Code for “short-term deferrals.” Notwithstanding the
preceding, neither the Company nor any Affiliate shall be liable to the
Participant or any other person if the Internal Revenue Service or any court or
other authority having jurisdiction over such matter determines for any reason
that any payments hereunder are subject to taxes, penalties or interest as a
result of failing to be exempt from, or comply with, Section 409A of the Code.
16.    Governing Law. This Agreement shall be governed by the laws of the State
of Delaware, except to the extent federal law applies.
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.
COMPANY:
NATIONAL HOLDINGS CORPORATION
By:    
Name:    
Title:    
PARTICIPANT:
    




                    





